DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chunhsi Andy Mu (Reg. No. 58216) on 5/9/2022.

Amendments to the claims
Regarding claim 1:
	The subject matter of claims 2-3 has been appended to claim 1, such that claim 1 now reads:
“A liquid ejection head comprising: a nozzle surface having a plurality of nozzles;
a channel structure stacked on the nozzle surface in a stacking direction, the channel structure having a liquid ejection channel communicating with the nozzles; 
a supply channel structure formed of a material having a lower thermal conductivity than a material of the channel structure, the supply channel structure having a supply channel communicating with the liquid ejection channel, wherein the supply channel structure has a covering portion contacting at least a portion of a side end surface of the channel structure in a width direction orthogonal to the stacking directions and wherein the supply channel structure has a main portion overlapping the plurality of nozzles in the stacking direction,
a damper configured to attenuate remaining vibrations propagating from liquid flowing, and
a holding frame holding the damper, the holding frame being formed of a material with a lower thermal conductivity than the material of the channel structure,
wherein, when a side of the liquid ejection head with the nozzle surface faces downward and a side of the liquid ejection head opposite to the nozzle surface faces upward, the supply channel structure is located over the channel structure, 
wherein the damper is located at a lower surface of the channel structure thereby defining a portion of the liquid ejection channel, and
wherein the covering portion of the supply channel structure extends from an upper end portion of the channel structure along the side end surface thereof toward a position where the damper is provided.”
Regarding claims 2-3:
	These claims have been cancelled
Regarding claim 4:
	On line 1 of the claim, “according to claim 3” has been changed to “according to claim 1”
Regarding claim 5:
	On line 1 of the claim, “according to claim 2” has been changed to “according to claim 1”
Regarding claim 7:
	On line 1 of the claim, “according to claim 2” has been changed to “according to claim 1”

Allowable Subject Matter
Claims 1 and 4-23 are allowable because the prior art of record does not disclose or make obvious a liquid ejection head comprising “a holding frame holding the damper, the holding frame being formed of a material with a lower thermal conductivity than the material of the channel structure.”  It is this limitation, in combination with other features and limitations of claim 1, that indicates allowable subject matter over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US 2018/0265353 A1) disclose a liquid ejection head comprising: a nozzle surface (upper surface of die 44) having a plurality of nozzles (48: Fig. 2A); a channel structure (die 44) stacked on the nozzle surface in a stacking direction (vertically, in Fig. 2A), the channel structure having a liquid ejection channel (at least fluid feed holes 50) communicating with the nozzles (Fig. 2!); and a supply channel structure (molded panel 42) formed of a material (about 5 W/m-K for the epoxy mold compound: paragraph 22) having a lower thermal conductivity than a material (about 140 W/m-K for silicon: paragraph 19) of the channel structure (5 W/m-K < 140 W/m-K), the supply channel having a supply channel (fluid channel 46) communicating with the liquid ejection channel (Fig. 2A), wherein the supply channel structure has a covering portion (see Drawing A below) contacting at least a portion of a side end surface of the channel structure in a width direction orthogonal to the stacking direction (Fig. 2A), and wherein the supply channel structure has a main portion (see Drawing A below) overlapping the plurality of nozzles in the stacking direction (Fig. 2A).

    PNG
    media_image1.png
    234
    769
    media_image1.png
    Greyscale

Drawing A: A modified version of Chen et al.’s Figure 2A, edited to indicate the corresponding “main portion” and “covering portion.”

	Kanegae (US 2016/0229186 A1) disclose a liquid ejection head comprising a nozzle surface (of 20), a channel structure (11), a supply channel structure (40), a damper (46), and a damper holder (46).
None of the discovered prior art disclose a holding frame holding the damper, the holding frame being formed of a material with a lower thermal conductivity than the material of the channel structure, in combination with the other limitations of the independent claim(s).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853